NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY LEE HOWZE,                               No.    18-56330

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00474-TJH-E

 v.
                                                MEMORANDUM*
ACCESS SECUREPAK, a Missouri
corporation; ERIKA FRAZIER, Owner of
said corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      California state prisoner Johnny Lee Howze appeals pro se from the district

court’s judgment dismissing his action alleging a claim under the federal

Magnusson–Moss Warranty Act and state law claims. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1047 (9th Cir. 2008) (dismissal on the basis of the

statute of limitations); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Howze’s action because Howze’s

claims are time-barred. See Cal. Civ. Proc. Code § 338(d) (three-year statute of

limitations for fraud claim); Cal. Bus. & Prof. Code § 17208 (four-year statute of

limitations for unfair business practices claim); Mexia v. Rinker Boat Co., Inc., 95

Cal. Rptr. 3d 285, 292 (Ct. App. 2009) (four-year statute of limitations for breach

of warranty claim under California’s Song-Beverly Act); see also Hooper v.

Lockheed Martin Corp., 688 F.3d 1037, 1044-45 (9th Cir. 2012) (when a federal

statute contains no express limitations period, the court applies the most closely

analogous state limitations period).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   18-56330